Title: From George Washington to Lieutenant Colonel Samuel Smith, 28 October 1777
From: Washington, George
To: Smith, Samuel



Sir
Head Quarters [Whitpain Township, Pa.] 28th October 1777

I am favd with yours of the 26th. As there seems to be a doubt of the priority of the date of your or Lt Colonel Greens Comms. I have, in a letter of this date, desired him to wave the matter in dispute for the present, and act under your command, as you have been in the Fort from the Beginning and must be better acquainted with the nature of the defences than a stranger.
I have ordered a very handsome detatchment for the reinforcement of Forts Mifflin and Mercer and the Gallies they have been ready since yesterday but the weather has been such, that they could not march. When they arrive, the duty will not be so severe, and if the men that you carried down at first can possibly be spared they shall be releived. I will send them down necessaries out of the first that arrive from Lancaster. You seem to have mistaken the Commodores meaning. From

his letter I understand that he will always assist you whenever it is in his power. He tells you that in rough Weather his Gallies and armed Boats cannot live and therefore guards you against expecting much assistance from them at such times. I beg you of all things, not to suffer any Jealousies between the land and sea service to take place. Consider that your mutual security depends upon acting perfectly in concert. I have wrote to Colo. Green to afford you every possible assistance from Red Bank till the reinforcement gets down. I have the greatest hopes that this storm of Rain and Wind at N.E. will overflow all the enemy’s lower works upon province Island and ruin the new Roads they have been making. I recommend every attention to you and I hope a glorious success will reward your exertions. I am &c.

P.S. Keep the Banks of province Island constantly cut and you will embarrass the Enemy excessively. Do not mention any thing of the expectation of a reinforcement lest the Enemy take means to intercept them.

